Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the communication and claim amendment
filed on 08/22/2022; Claim 1m 9, and 17 have been amended; Claims 2-3, 10-11, 16, and 20 were cancelled; and Claims 1, 9, and 17 are independent claims.  Claims 1, 4-9, 12-15, and 17-19, and 21 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 08/22/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
a. Applicants argue: Hinman does not disclose that a separate external bridge device performs the operations in the order recited in the amended claims, where the separate external bridge device receives, from the host device 102, a request to read the charm 104 that already specifies the identifier code for the charm 104. In this same regard, Hinman does not disclose a separate external bridge device that, in response to the request (Applicant Remarks/Arguments, pages 8-10).
Applicants’ arguments with respect to the amended limitations have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-5, 9, 12-13, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hinnman et al. (“Hinnman,” US 2016/0323271, published Nov. 3, 2016) in view of Nakajima et al. (“Nakajima,” US 2010/0207721, published Aug. 19, 2010), further in view of Brown et al. (“Brown,” US 2009/0164928, published Jun. 25, 2009), and Thompson et al. (“Thompson, US 2014/0064735, published Mar. 6, 2014).
Regarding claim 1, Hinnman discloses a computer-implemented method for communicating via a physical charm, the method comprising: 
receiving, by a first device from a first user device associated with a first user (Hinnman: par. 0018, each charm 104 communicate with interface, a computer or smart phone via a protocol such as Bluetooth; fig. 1, par. 0034; at 204, the charm is attached to a host device 102  by a small cable and plug that plug that tethers the charm to a bracelet device (or necklace or other device) via a port on the bracelet device; fig. 3, par. 0043, charms 103 are attached to the points 108 on bracelet 112 and communicate with a wireless device (such as a computer or smart phone), a first request to read a first physical charm, wherein the first request specifies a first charm identifier associated with the first physical charm (Hinnman: fig.1, par. 0014, Host device 102 includes a band with a signature readable capable of receiving the signature form each attached char 104; fig. 1, par. 0034; at 204, the charm is attached to a host device 102 by a small cable and plug that plug that tethers the charm to a bracelet device (or necklace or other device) via a port on the bracelet device; par. 0086, attaching the digital charm to host device includes reading the charm identifier from the digital charm and querying a charm association database to determine rights granted to  granted to the digital charm; fig. 5; par 0054, Each charm system 100 includes a plurality of digital charms 104 (104.1 through 104.N in system 100.1 and 104.1 through 104.M in system 100.P) connected through an attachment mechanism 106 to ….In some embodiment, right granted to each charm digital 104 are access via an identifier code 120 stored in each digital charm 104; par. 0016,  each charm 104 include a unique code), and wherein the first physical charm comprises a physical object (Hinnman: fig. 1, pars.  0012-0014, individual charms for wearable devices); pars. 0018, 0086); 
in response to receiving the first request, determining, by the first device, that a connection from the first device to the first physical charm currently exists based on the first charm identifier (Hinnman: pars. 0020, 0036, 0060, 0086; par. 0020, digital connection; 0036, 0060, and 0086, attaching the digital charm to the first host includes reading the charm identifier from a digital charm; fig. 3, par. 0043); 
in response to determining that a connection from the first device to the first physical charm currently exists, reading a message, by the first device based on access right granted to the digital asset that are stored in a memory included in the first physical charm (Hinnman: pars. 0026, 0031, charms 104 are capable of being paired with alerts or other output in various modalities.  For example, connecting a given charm to a host device 102  may cause a particular sound or haptic output  to emit from the host device 102 when digital events occur that correspond to that charm; par. 0036, determines the digital asset and rights granted to charm 104 to access the digital asset …the information retrieved identifies not only the digital asset but the rights granted to the digital asset …par. 0046, In one embodiment, when people are detected in the same vicinity, the list of charms with each individual would be checked against a database  for possible actions; par. 0086);
determining that the first user is authorized to read the message based on the right granted to the digital asset (Hinnman: par. 0036, determines the digital asset and rights granted to charm 104 to access the digital asset …the information retrieved identifies not only the digital asset but the rights granted to the digital asset. The rights might include a license to protected content, contact information or an application that may be downloaded and executed; par. 0046, In one embodiment, when people are detected in the same vicinity, the list of charms with each individual would be checked against a database for possible actions); and 
transmitting the message to the first user device (Hinnman: par. 0036, determines the digital asset and rights granted to charm 104 to access the digital asset …the information retrieved identifies not only the digital asset but the rights granted to the digital asset. The rights might include a license to protected content, contact information or an application that may be downloaded and executed; pars. 0026, 0031, charms 104 are capable of being paired with alerts or other output in various modalities.  For example, connecting a given charm to a host device 102 may cause a particular sound or haptic [i.e. a message] output to emit from the host device 102 when digital events occur that correspond to that charm).
transmitting the message to the first user device (Hinnman: par. 0036, determines the digital asset and rights granted to charm 104 to access the digital asset …the information retrieved identifies not only the digital asset but the rights granted to the digital asset. The rights might include a license to protected content, contact information or an application that may be downloaded and executed; Hinnman: pars. 0026, 0031, charms 104 are capable of being paired with alerts or other output in various modalities.  For example, connecting a given charm to a host device 102 may cause a particular sound or haptic output to emit from the host device 102 when digital events occur that correspond to that charm).
Hinnman discloses in response to determining that a connection to the first physical charm currently exists, reading a message and that  is stored in a memory included in the first physical charm and determining that the first user is authorized to read the message based on the right granted to the digital asset as recited above but does not explicitly reading an authorization list which is stored in a memory and determining that the first user is authorized to read the message based on the right granted to authorization list, and both the message and the authorization list having been written to the memory via a second user device associated with a second user.
However, in an analogous art, Nakajima discloses, wherein 
storing a message and an authorization list which is stored in a memory (Nakajima: par. 0025, One or both of storage 204 and memory 206 can store, for example, media data (e.g., music, picture, and video files), application data (e.g., for implementing functions on electronic device 200), firmware, user preference information data (e.g., contact lists), authentication information (e.g. libraries of data associated with authorized users …) and both the message and the authorization list having been written to the memory via a second user device associated with a second user (Nakajima: par. 0025, One or both of storage 204 and memory 206 can store, for example, media data (e.g., music, picture, and video files), application data (e.g., for implementing functions on electronic device 200), firmware, user preference information data (e.g., contact lists), authentication information (e.g. libraries of data associated with authorized users …).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nakajima with the method and system of Hinnman, to include “reading an authorization list which is stored in a memory, determining that the first user is authorized to read the message based on the right granted to authorization list, and both the message and the authorization list having been written to the memory via a second user device associated with a second user”. One would have been motivated to identify the unauthorized user of the electronic device and sending the alert notification to an owner of the electronic device, thus allowing the owner to find out the location of the lost electronic device or the person who has gained possession of or stolen the electronic device (Nakajima: pars. 0003, 0006-0008).
Hinnman and Nakajima do not explicitly disclose wherein different types of content items may be stored in separate folders or separate portions of the memory device
However, in an analogous art, Brown discloses wherein different types of content items may be stored in separate folders or separate portions of the memory device (Brown: par. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brown with the method and system of Hinnman and Nakajima to include wherein the message and the first charm identifier are stored separately from one another in the memory. One would have been motivated to provide more flexibility and immediacy of information transfer and improved or easier access to the content items, and enhances content management capability (Brown: abstract; pars. 0002, 0004, 0005).
Hinnman does not explicitly disclose wherein the first device comprises a bridge device that is separate from the first user device.
However, in an analogous art, Thompson discloses wherein bridge devices is that is separate from a first user device (Thompson: par. 0002, In particular, it is known in the art to provide a single self-contained bridge device comprising for example a receiver, a processing/translation means, and a transmitter, which bridge device is capable of receiving generic appliance command requests from a smart device via, for example, an RF link such as Bluetooth or WiFi and translating these command requests into appliance-recognizable transmissions, these transmissions usually (but not necessarily) taking the form of infrared ("IR") encoded signals which may emulate the various target appliances' original equipment remote controls. The availability of such bridge devices greatly facilitates the deployment of remote control apps for smart devices, since smart device apps intended for use in conjunction with these bridge devices may then comprise a simple software GUI with no requirement for additional hardware or firmware installed onto or built into the smart device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thompson with the method and system of Hinnman, Nakajima, and Brown to include wherein the first device comprises a bridge device that is separate from the first user device. One would have been motivated to provide the controller issues the commands from the smart device to the appliance, so that a size of a command code storage can be reduced, thus allowing use of a lower capacity microcontroller chip. The controller provides the compact power source when the bridge device is equipped with low energy consumption RF technology for communication with the smart device, thus reducing power consumption of the controller in an inexpensive and extremely compact manner (Thompson: par. 0005).
Regarding claim 4, the combination of Hinnman, Nakajima, Brown, and Thompson teaches the computer-implemented method of claim 1. Hinnman further discloses wherein reading the message and the authorization list comprises performing one or more read operations with respect to the memory (Hinnman: pars. 0014, 0031, a unique code written in memory with the charm 104), wherein the memory stores data associated with the first physical charm (Hinnman: pars. 0014, 0031, a unique code written in memory with the charm 104).
Regarding claim 5, the combination of Hinnman, Nakajima, Brown, and Thompson teaches the computer-implemented method of claim 1. The combination of Hinnman, Nakajima, Brown, and Thompson further discloses wherein the message includes at least one of text data, graphical data, haptic data, or audio data (Hinnman: pars. 0026, 0031, charms 104 are capable of being paired with alerts or other output in various modalities.  For example, connecting a given charm to a host device 102 may cause a particular sound or haptic output to emit from the host device 102 when digital events occur that correspond to that charm; par. 0033, digital asset, such as an app, is stored in the charm 104; Nakajima: par. 0025).
Regarding claim 9, claim 9 is directed to one or more a non-transitory computer-readable media including instructions that, when executed by one or more  processors, cause the one or more processors to perform the steps associated with the method claimed in claim 1; claim 9 is similar in scope to claim 1, and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is directed to a system for communicating via a physical charm, the system comprising: one or more memories storing a software application; and one or more processors coupled to the one or more memories (Hinnman: pars. 0014, 0033, digital asset, such as an app, is stored in the charm 104), wherein when executed by the one or more processors, the software application configures the one or more processors associated with the method claimed in claim 1; claim 17 is similar in scope to claim 1, and is therefore rejected under similar rationale. 
Regarding claim 18, the combination of Hinnman, Nakajima, Brown, and Thompson teaches the system of claim 17. Hinnman further teaches wherein the software application configures the one or more processors to receive the first read request by obtaining input from the second user via at least one of a microphone, a keyboard, a mouse, and a touchscreen associated with the system (Hinnman: par. 0065). 
Regarding claim 19, the combination of Hinnman, Nakajima, Brown, and Thompson teaches the system of claim 17. Hinnman further teaches wherein the software application configures the one or more processors output the message by providing the message to a speaker, a display, or a touchscreen (Hinnman: par. 0065, touchscreen display). 
Regarding claim 21, the combination of Hinnman, Nakajima, Brown, and Thompson teaches the computer-implemented method of claim 1. The combination of the combination of Hinnman, Nakajima, Brown, and Thompson further teaches  wherein the first request specifying the first charm identifier is received via a first graphical user interface associated with the first user device (Thompson: par. 0002, In particular, it is known in the art to provide a single self-contained bridge device comprising for example a receiver, a processing/translation means, and a transmitter, which bridge device is capable of receiving generic appliance command requests from a smart device via, for example, an RF link such as Bluetooth or WiFi and translating these command requests into appliance-recognizable transmissions, these transmissions usually (but not necessarily) taking the form of infrared ("IR") encoded signals which may emulate the various target appliances' original equipment remote controls. The availability of such bridge devices greatly facilitates the deployment of remote control apps for smart devices, since smart device apps intended for use in conjunction with these bridge devices may then comprise a simple software GUI with no requirement for additional hardware or firmware installed onto or built into the smart device). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hinnman et al. (“Hinnman,” US 2016/0323271, published Nov. 3, 2016) in view of Nakajima et al. (“Nakajima,” US 2010/0207721, published Aug. 19, 2010), further in view of Brown et al. (“Brown,” US 2009/0164928, published Jun. 25, 2009), and Thompson et al. (“Thompson, US 2014/0064735, published Mar. 6, 2014), and (“Wang,” US 2009/0265278, published).
Regarding claim 7, the combination of Hinnman, Nakajima, Brown, and Thompson discloses the computer-implemented method of claim 1.  The combination of Hinnman, Nakajima, Brown, and Thompson further discloses wherein the message, the authorization list, and the first charm identifier are stored separately from one another in the memory (Hinnman: pars. par. 0016, 0034-0036; Nakajima: par. 0025, Brown: par. 0032), wherein the authorization list includes one or more identifiers associated with one or more users that are authorized to read the message from the memory (Hinnman: pars. par. 0016, 0034-0036; Nakajima: par. 0025, Brown: par. 0032), and wherein determining that the first user is authorized to read the message (Hinnman: pars. 0026, 0031, 0036; Nakajima: par. 0025).
The combination of Hinnman, Nakajima, Brown, and Thompson discloses the first user is included in the authorization list but does not explicitly disclose “determining that a user identification associated with the first user is included in the authorization list.”
However, in an analogous art, Wang discloses wherein determining that a user identification associated with the first user is included in the authorization list (Wang: par. 0104, verifies presence of end users identification in access list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the method and system of Hinnman, Nakajima, Brown, and Thompson to include “wherein determining that a user identification associated with the first user is included in the authorization list.” One would have been motivated to manage user of digital content based on usage rights associated with the digital content, the usage rights being enforceable by user device (Wang: par. 0013).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hinnman et al. (“Hinnman,” US 2016/0323271, published Nov. 3, 2016) in view of Nakajima et al. (“Nakajima,” US 2010/0207721, published Aug. 19, 2010), and further in view of (“Brown,” US 2009/0164928, published Jun. 25, 2009), and Thompson et al. (“Thompson, US 2014/0064735, published Mar. 6, 2014), and Adelman et al. (“Adelman,” US 2013/0173658, published Jul. 4, 2013).
Regarding claim 6, the combination of Hinnman, Nakajima, Brown, and Thompson discloses the computer-implemented method of claim 1. Hinnman further discloses adding a location associated with the first read request (Hinnman pars. 0032-0033, 0037) does not explicitly disclose a history associated with the first physical charm; and causing the history to be provided to the second user device. 
However, in an analogous art, Adelman discloses wherein adding a location associated with the first read request to a history associated with the first physical charm (Adelman: pars. 0037, 0043, charm IDs may be stored in any suitable location; par. 0067, the device may further include applications to allow a user to view and/or modify features, histories, and other information relating to a bracelet and/or the charms on the bracelet. For example, an application could cause the display of the device to show a list of current charms on a bracelet, the particular order or arrangement of the charms on the bracelet, a list of previous and/or swapped charms. An application may also allow a user to send and/or receive messages or other information to other bracelets, charms, and/or computing devices); and causing the history to be provided to the second user device (Adelman: par. 0067);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Adelman with the method and system of Hinnman, Nakajima, Brown, and Thompson to include “adding a location associated with the first read request to a history associated with the first physical charm and causing the history to be provided to the second user device.”  One would have been motivated to integrating the virtual game play, the online game play and the social interaction based on the interactive interchangeable jewelry/tokens in the server in an effective manner. The method allows smart charms to be moveable along an elongated band to a point of attachment, which can cause interlocking/releasable connection in relation to elongated band preventing the smart charm from sliding in relation to the elongated band. The method allows the server to maintain registrations of the token identifiers and the base identifiers with the user identifiers (Adelman: pars. 0006-0017, 0009-0011).
Regarding claim 14, claim 14 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hinnman et al. (“Hinnman,” US 2016/0323271, published Nov. 3, 2016) in view of Nakajima et al. (“Nakajima,” US 2010/0207721, published Aug. 19, 2010), further in view of (“Brown,” US 2009/0164928, published Jun. 25, 2009), and Thompson et al. (“Thompson, US 2014/0064735, published Mar. 6, 2014),  and Adelman et al. (“Adelman,” US 2013/0173658, published Jul. 4, 2013), and Kulkarni et al. (“Kulkarni,” US 20160345171, published Nov. 24, 2016).
Regarding claim 15, the combination of Hinnman, Nakajima, Brown, Thompson, and Adelman disclose the one or more non-transitory computer-readable storage media of claim 14. The combination of Hinnman, Nakajima, Brown, Thompson, and Adelman further discloses causing the history to be provided to the second user device but does not explicitly disclose generating a map based on the history, and causing the history to be provided to the second user device comprises transmitting the map to the second user device.
However, in an analogous art, Kulkarni discloses wherein generating a map based on the history, and causing the history to be provided to the second user device (Kulkarni: par. 0088, generating a map image visually showing a location, or a plurality of locations (e.g., based on the location history in the context information), and if desired, a path which connects the locations based on the ordering of the plurality of locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kulkarni with the method and system of Hinnman, Nakajima, Thompson, Brown, and Adelman to include “generating a map based on the history, and causing the history to be provided to the second user device comprises transmitting the map to the second user device to provide users with means for providing discrete and powerful units to provide personal safety and improve quality of life, so that the portable and wearable devices are attractive for collecting context information and improving user experience as the portable and wearable devices are closer to body of the user and usually within reach of the user (Kulkarni: pars. 0033-0034).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hinnman et al. (“Hinnman,” US 2016/0323271, published Nov. 3, 2016) in view of Nakajima et al. (“Nakajima,” US 2010/0207721, published Aug. 19, 2010), further in view of (“Brown,” US 2009/0164928, published Jun. 25, 2009), and Thompson et al. (“Thompson, US 2014/0064735, published Mar. 6, 2014),  and Beals (“Beals,” US 2016/0335423, published Nov. 17, 2016), and Kirkup et al. (“Kirkup,” US 2006/0041746, published Feb. 23, 2006)
Regarding claim 8, the combination of Hinnman, Nakajima, Brown, Thompson, and Adelman discloses the computer-implemented method of claim 1.  Hinnman further discloses,
receiving, from a third user device associated with a third user, a second read request associated with the first physical charm (Hinnman: pars. 0034-0036, a software module within device 102 receives the code read from the charm 104); 
Hinnman does not explicitly disclose in response to receiving the second read request, determining that the third user is not authorized to read the message based on the authorization list.
However, in an analogous art, Beals discloses wherein in response to receiving the second read request, determining that the third user is not authorized to read the message based on the authorization list (Beals: par. 0040, Access engine 203 may analyze data received by home automation command receiver 201 from various home automation security devices.  Access engine 203 may determine if access should be granted or denied for the particular command or to the particular user.  Such a determination may be based on the content of the data and/or commands received by home automation command receiver 201 and by comparing the received data to determination values, criteria, or other forms of stored values in authorization list database 204);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Beals with the method and system of Hinnman, Nakajima, Brown, and Thompson to include in response to receiving the second read request, determining that the third user is not authorized to read the message based on the authorization list. One would have been motivated to provide the authorization list is defined the system access to perform home automation functions based on individual commands and associated privileges, and thus enables to provide the convenient access to the home automation system (Beals: par. 0017).
Hinnman, Nakajima, Brown, Thompson, and Beals do not explicitly disclose transmitting an error message to the third user device; wherein the error message indicates that the third user is not authorized to read the message.
However, in an analogous art, Kirkup discloses wherein transmitting an error message to the third user device (Kirkup: par. 0080, checks the received authorization input for validity and, if it is not found to be valid at step 225, outputs an error message at step 215).
wherein the error message indicates that the third user is not authorized to read the message (Kirkup: par. 0080, checks the received authorization input for validity and, if it is not found to be valid (i.e. by comparing it to the access code) at step 225, outputs an error message at step 215).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kirkup with the method and system of Hinnman, Nakajima, Brown, Thompson, and Beals to include wherein transmitting an error message to the third user device, wherein the error message indicates that the third user is not authorized to read the message. One would been motivated to improve security of personal computer (Kirkup: par. 000042).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Canh Le/
Examiner, Art Unit 2439
August 27th, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439